—Order, Supreme Court, New York County (Elliott Wilk, J.), entered on or about March 22, 1995, which granted defendant’s motion pursuant to CPLR 3211 (a) (1) and (7) to dismiss the complaint with prejudice, unanimously affirmed, with costs.
The IAS Court properly found that the documentary evidence demonstrated that the criminal proceeding initiated at defendant’s behest against plaintiff, his former wife, did not terminate in a final disposition on the merits indicative of plaintiff’s innocence. Her cause of action for malicious prosecution was therefore properly dismissed (see, Hollender v Trump Vil. Coop., 58 NY2d 420, 425-426). The documentary evidence also demonstrated that there was ample justification for defendant having notified the authorities that he was the subject of an extortion scheme initiated by plaintiff and her boyfriend. As a result, we find that her second cause of action for abuse of process, based on her contention that defendant had her arrested for the ulterior purpose of influencing her pending suit for an increase in child support, was also properly dismissed (see, Curiano v Suozzi, 63 NY2d 113, 116). Concur—Murphy, P. J., Ellerin, Kupferman, Asch and Mazzarelli, JJ.